Citation Nr: 1326453	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the ratings assigned for posttraumatic stress disorder (PTSD), currently "staged ratings" of 30 percent prior to March 16, 2010, and 50 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to June 1986.  The matter of the ratings for PTSD is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that awarded service connection for PTSD, rated 30 percent, effective May 22, 2002.  An interim (July 2010) rating decision granted a staged increased (to 50 percent) rating, effective March 16, 2010.  The TDIU issue is before the Board on appeal from a July 2010 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2012).  A VA medical examiner last assessed the Veteran's PTSD disability in April 2010.  Since that time, as is discussed in more detail below, the Veteran has reported that the symptoms of the PTSD have increased in severity.

After the April 2010 VA examination, the Veteran submitted a written statement in September 2011 expressly asserting that he has experienced a worsening of his PTSD symptoms.  He submitted accompanying VA outpatient clinic records (including from after the April 2010 VA examination) and asserted that "they show how unstable I've been and how my medications have been changed because they weren't working."  The Veteran additionally asserted: "Over the past year my condition has wors[e]ned.  I've had to quit[] work completely due to my PTSD alone[.]  I feel like my depression has wors[e]ned.  I'm having flashbacks up to three to five times a week and panic attacks every day."  The Veteran further detailed that his "[a]nxiety has gotten worse.  Having nightmares every night of the week also.  Having a lot of suicid[al] thoughts due to my depression + anxiety."

As the Veteran has clearly asserted an increase in the severity of the psychiatric disability since the most recent VA examination in April 2010 (now three-and-a-quarter years ago), another VA examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Furthermore, the evidence already of record indicates that the Veteran receives ongoing VA mental health treatment.  The VA treatment records in the claims file (including in Virtual VA) have not been officially updated since April 2011 (with a February 2011 report as the most recent pertinent treatment report in the set).  Updated VA treatment records are likely to have bearing on his claim, are constructively of record, and must be secured.

Regarding the claim seeking a TDIU rating, that matter is inextricably intertwined with the appeal seeking an increased rating for PTSD; hence, consideration of that matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received from February 2011 to the present.

2.  The RO should then arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examination report should include discussion of any increase in severity of prior noted PTSD symptoms and identify any new (since the April 2010 VA examination) emergent PTSD symptoms and their severity and frequency.  The report should discuss documented developments since April 2010 such as: the Veteran's reports of being "unstable," "had to quit[] work completely due to my PTSD alone," "depression has worsened," difficulty with "flashbacks," "panic attacks every day," worsened "anxiety," "nightmares every night," and "a lot of suicid[al] thoughts."  The examination report should include comment regarding the impact the PTSD has on occupational and everyday activity function.

3.  The RO should undertake any other development suggested by the expanded record (including all development necessary to properly adjudicate the TDIU claim).  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

